DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments, filed 10/22/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 10/22/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 1, 3, 5, and 10-17.
Applicant’s amendment left claims 2 and 4 as originally filed or previously presented.
Applicant’s amendment entered new claim 18.
Applicant’s amendment cancelled claims 6-9.
Claims 1-5 and 10-18 filed 10/22/2021 are the current claims hereby under examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 13, the generic placeholder “a recording medium” without a transitional phrase modified by the functional language “recording the electrocardiographic waveform”
The specification filed 05/21/2019 refers to the recording medium as a hard disk or semiconductor memory in [0112].
In Claim 15, the generic placeholder “an applied part” with the transitional phrase  “that is to be” modified by the functional language attached to the upper body of the user”
The specification filed 05/21/2019 refers to the applied part in [0025]. “Applied part 21 is, for example, clothes such as a T-shirt. Applied part 21 is not limited to clothes and may be formed from an extensible belt-like member wound around a chest or an abdominal region of the user.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Response to Arguments
Applicant’s arguments, see page 7, filed 10/22/2021, with respect to the rejections of claims 5-6 and 9 under 35 USC § 112(b) have been fully considered and are persuasive. The applicant has amended or canceled the claims. The rejections of claims 5-6 and 9 under 35 USC § 112(b) have been withdrawn. 

Claim Rejections - 35 USC § 102 and 35 USC § 103 – Withdrawn
Response to Arguments
Applicant’s arguments, see page 9, filed 10/22/2021, with respect to the rejections of claims 1, 3-7, 16 and 17 under 35 U.S.C. § 102(a)(1) and claims 2 and 13-16 under 35 U.S.C. § 103 have been fully considered and are persuasive. The applicant has amended claims 1 and 16 to include limitations not taught or suggested by the prior art previously relied upon in the rejections. 

Claim Rejections - 35 USC § 101 – Withdrawn, Modified, and New
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5 and 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 1 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites:
calculate a spectrum of amplitudes of R waves in the electrocardiographic waveform by performing transform processing with respect to the amplitudes in a time width, in which the spectrum has a spectrum shape with a peak in the first respiration and a spectrum shape without a peak in the second respiration; and
determine that the respiratory state corresponds to the first respiration when a standard deviation of the spectrum is not less than a predetermined standard deviation, and determine that the respiratory state corresponds to the second respiration when the standard deviation is less than the predetermined standard deviation
which are all directed to Abstract Ideas for encompassing a mathematical relationship and mental processes. Regarding I, mathematical relationship, described in the specification as a fast Fourier transform in [0042], is used to transform data into the frequency domain.  Regarding II, determining between two states based on a simple comparison of data to a threshold can reasonably be performed by the human mind. 

calculate a spectrum of amplitudes of R waves in the electrocardiographic waveform by performing transform processing with respect to the amplitudes in a time width, in which the spectrum has a spectrum shape with a peak in the first respiration and a spectrum shape without a peak in the second respiration; and
determining the respiratory state in a second period shorter than a first period by comparing a first spectrum of the user with a second spectrum of the user, the first spectrum being calculated based on the electrocardiographic waveform measured over the first period, the second spectrum being calculated based on the electrocardiographic waveform measured over the second period
which are all directed to Abstract Ideas for encompassing a mathematical relationship and mental processes. Regarding I, mathematical relationship, described in the specification as a fast Fourier transform in [0042], is used to transform data into the frequency domain.  Regarding II, determining a respiratory state based on a comparison of two sets of data can reasonably be performed by the human mind.  
Claim 16 in itself is a process claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites:
calculating a spectrum of amplitudes of R waves in the electrocardiographic waveform by performing transform processing with respect to the amplitudes in a time width, in which the spectrum has a spectrum shape with a peak in the first respiration and a spectrum shape without a peak in the second respiration
determining that the respiratory state corresponds to the first respiration when a standard deviation of the spectrum is not less than a predetermined standard deviation, 
which are directed to Abstract Ideas for encompassing a mathematical relationship and mental processes. Regarding I, mathematical relationship, described in the specification as a fast Fourier transform in [0042], is used to transform data into the frequency domain.  Regarding II, determining between two states based on a simple comparison of data to a threshold can reasonably be performed by the human mind. 
Claim 18 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites:
calculating a spectrum of amplitudes of R waves in the electrocardiographic waveform by performing transform processing with respect to the amplitudes in a time width, in which the spectrum has a spectrum shape with a peak in the first respiration and a spectrum shape without a peak in the second respiration
determining that the respiratory state corresponds to the first respiration when (i) a standard deviation of the spectrum is not less than a predetermined standard deviation and (ii) a peak intensity of the spectrum is not less than a predetermined value
determining that the respiratory state is equivalent to the second respiration when (iii) the standard deviation is less than the predetermined standard deviation or (iv) the peak intensity of the spectrum is less than the predetermined value.
which are directed to Abstract Ideas for encompassing a mathematical relationship and mental processes. Regarding I, mathematical relationship, described in the specification as a fast Fourier transform in [0042], is used to transform data into the frequency domain.  Regarding II and II, determining between two states based on simple comparisons of data to thresholds can reasonably be performed by the human mind. 

Claims 1, 10, and 18 do recite additional elements not directed to the judicial exception:
a processor
a non-transitory memory storing a program
acquire an electrocardiographic waveform of a user
The claimed features do not implement the judicial exception into a practical application because they recite the general purpose computer components of a processor and memory which are used to merely implement the judicial exception steps described above in regards to Step 2A Prong One (No at Step 2A Prong Two). The claim further recites that the processor if configured to perform a generic data gathering step at a high level of generality. 
	Claim 16 does recite additional elements not directed to the judicial exception:
acquiring, by using a processor executing a program, an electrocardiographic waveform of a user
using the processor executing the program to implement the mental process steps
The claimed features do not implement the judicial exception into a practical application because they recite the general purpose computer components of a processor and memory which are used to merely implement the judicial exception steps described above in regards to Step 2A Prong One (No at Step 2A Prong Two).
Furthermore, Claims 1, 10, 16, and 18 do not recite significantly more than the judicial exception and lack an inventive step (No at Step 2B). Merely applying the judicial exception to a general purpose computer is insufficient to recite significantly more than the judicial exception and a processor configured to acquire or acquiring data at a high level of generality recites only the insignificant extra-solution step of data-gathering. 


Regarding Claim 2, claim 1 is further limited by specifying the time width in which the calculation is performed. The time width is part of a calculation and specifying the width is a limitation of the mathematical relationship. The claim only recites additional limitations directed to the abstract idea of a mathematical relationship and does not affect the eligibility of the claim. 

	Regarding Claim 3, the claim recites the limitations directed to mental processes “extract a first frequency band from the spectrum” and “wherein the respiratory state is determined based on the spectrum of the first frequency band” which can both be reasonably performed by the human mind. The human mind with the aid of pencil and paper. The human mind can determine a frequency range of interest and perform a mental determination based on the data within that range. Claims 4-5 further limit claim 3 by specifying which frequency band to extract. Extracting a specific band is likewise a mental process. The claims only recite additional limitations directed to the abstract idea of mental processes being applied to a generic computer component, which as discussed above, is insufficient to recite significantly more than the judicial exception.

Regarding Claims 11 and 12, Claim 11 recites limitations directed to applying a judicial exception to a generic computer component. The claim recites the mental process “determine that the respiratory state is equivalent to deep respiration when a second peak intensity of the second spectrum is not less 

Regarding Claim 13, the claim further defines the apparatus of claim 1 by specifying the source from which the data is acquired and reciting insignificant extra-solution activity for data gathering. Claim 13 recites “wherein the executed program causes the processor to acquire the electrocardiographic waveform of the user from a recording medium recording the electrocardiographic waveform.” A recording medium is defined at a high level of generality and does not define a particular device integral to the claim.

Regarding Claims 14-15, the claim further defines the apparatus of claim 1 by specifying the source from which the data is acquired and reciting insignificant extra-solution activity for data gathering. Claim 14 recites “a plurality of electrodes that are attached to an upper body of the user, wherein the acquisition unit acquires the electrocardiographic waveform of the user from the plurality Introduction, smart shirt that performs all-day wireless transmission of clinically-standard 12-lead ECG signals for cardiac monitoring). 

Regarding Claim 17, the claim recites a computer medium with a program for causing a computer to execute the respiratory state estimation method of claim 16. The claim causes a computer to perform the mental process steps described above 

Response to Arguments
Applicant's arguments, see pages 7-8, filed 10/22/2021, with respect to the rejections of claims 1-17 under 35 USC § 101 have been fully considered but they are not persuasive. 

The applicant further argues that the amended claims of the present application should not be considered including a mental process, because the claims have been amended to clarify that the claimed operations are performed by a processor executing a program. Merely applying a judicial exception to a general purpose computer is insufficient to recite a practical application and fails to recite significantly more than the judicial exception as described in the rejection above. 
Next, the applicant argues that the present claims do not recite the alleged mathematical formula by itself, but recites an application or utilization of the alleged mathematical formula (e.g., a Fourier transform) to obtain the spectrum and that the claimed limitation is not directed to mathematical relationship. The step of transforming data based on a mathematical formula, such as a Fourier transform, is a recognized mathematical relationship (See MPEP 2106.04(a)(2) Abstract Idea Groupings [R-10.2019] I. Mathematical Concepts A. Mathematical Relationships: Examples of mathematical relationships recited in a claim include:…iv. organizing information and manipulating information through mathematical correlations).
Finally, the applicant argues that the present claims make it possible to estimate a respiratory state without disturbing respiration using an electrocardiographic waveform. Thus, the present claims improves a conventional electrocardiographic apparatus, which is amount to "significantly more." The examiner disagrees. Respiratory state estimation based on ECG signals is known as has been shown in the cited art above.  
The applicant has cancelled claims 6-9 and thus the rejections have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEXANDER H CONNOR/Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791